DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities: claim 15 should end with a period. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 20 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (Pub. No. US 2020/0089502) in view of Moran et al (Pub. No. US 2022/0113960).

As per claim 1, Hong discloses a method at a device, comprising: assigning a set of executable instructions to an instruction packet based at least in part on a parameter associated with the instruction packet, each executable instruction of the set of executable instructions independent from other executable instructions of the set of executable instructions (…Address Space Layout Randomization (ASLR)…attempts through code layout randomization…see par. 19…separate position independent instructions from the rest of the code base and subdivide these relocatable instructions…see par. 30). Hong discloses selecting an order of the set of executable instructions in par. 56-57, but does not disclose selecting an order of the set of executable instructions based at least in part on a slot instruction rule associated with the device, each executable instruction of the set of executable instructions corresponding to a respective slot associated with a memory of the device; modifying the order of the set of executable instructions in a memory hierarchy post pre-decode based at least in part on the slot instruction rule; and processing the set of executable instructions of the instruction packet based at least in part on the modified order. However Moran discloses selecting an order of the set of executable instructions based at least in part on a slot instruction rule associated with the device, each executable instruction of the set of executable instructions corresponding to a respective slot associated with a memory of the device (…the memory stores code including a bootloader, a metadata header and an active firmware image…the active firmware image currently running on the device may be stored in an active image slot in the memory…the memory may also include a spare image slot for storing a replacement firmware image during a firmware update procedure…the bootloader is placed at an allocated start address…the bootloader is executed by the microcontroller each time the device boots…the metadata header contains information about the active firmware image…see par. 23-24, 29…the differential firmware update component receives the first and/or second ones of the first and second firmware portions for use in generating the output differential firmware update…the differential firmware update component may reorder code to improve spatial locality…see par. 79); modifying the order of the set of executable instructions in a memory hierarchy post pre-decode based at least in part on the slot instruction rule (…firmware image is modified when the firmware is to be updated…see par. 25…first and second authorizing entities send a plurality of encrypted versions of a first and second firmware portion, respectively, to a firmware update service which provides the plurality of encrypted versions to a trusted execution environment…a characteristic data to be the first and second authorizing entities which is used to determine whether the trusted execution environment is authorized to generate differential firmware updates of the first and second firmware portions…if the trusted execution environment is authorized the first and second authorizing entities send a first and a second at least one key to the trusted execution environment which are used by a decryption component to decrypt the plurality of a first and second firmware portion…see par. 83); and processing the set of executable instructions of the instruction packet based at least in part on the modified order (see par. 92). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Moran in Hong for including the above limitations because one ordinary skill in the art would recognize it would further improve managing firmware running on the devices and also improving the security of the firmware update process…see Moran, par. 3.


As per claims 2, 15, the combination of Hong and Moran discloses receiving, from a first memory associated with the device, the set of executable instructions based at least in part on an initial order; and transmitting, to a second memory associated with the device, the set of executable instructions based at least in part on the modified order (Moran: see par. 89, 92). The motivation for claims 2, 15 is the same motivation as in claims 1 and 14.


As per claims 3, 16, the combination of Hong and Moran discloses selecting a packet size of the instruction packet based at least in part on the set of executable instructions; and assigning the set of executable instructions to the instructions packet based at least in part on the selected packet size of the instruction packet (Hong: see par. 71-72).
 

As per claims 4, 17, the combination of Hong and Moran discloses wherein modifying the order of the set of executable instructions comprises: selecting a first order of the set of executable instructions; determining, based at least in part on the first order of the set of executable instructions, that at least one executable instruction of the set of executable instructions violates the slot instruction rule; and in response to the at least one executable instruction of the set of executable instructions violating the slot instruction rule, refraining from processing the set of executable instructions of the instruction packet based at least in part on the first order (Moran: see par. 39). The motivation for claims 4, 17 is the same motivation as in claims 1, 15.


As per claims 5, 18, the combination of Hong and Moran discloses selecting a second order of the set of executable instructions based at least in part on determining that the at least one executable instruction of the set of executable instructions violates the slot instruction rule; determining based at least in part on the second order of the set of executable instructions, that each executable instruction of the set of executable instructions satisfies the slot instruction rule; and in response to each executable instruction of the set of executable instructions satisfying the slot instruction rule, processing the set of executable instructions of the instruction packet based at least in part on the second order (Moran: see par. 37-39). The motivation for claims 5, 18 is the same motivation as in claims 1, 15.


As per claims 6, 19, the combination of Hong and Moran discloses determining that each executable instruction of the set of executable instructions corresponds to a valid respective slot associated with the memory of the device, wherein selecting the order for the set of executable instructions is based at least in part on determining that each executable instruction of the set of executable instructions corresponds to the valid respective slot associated with the memory of the device (Moran: see par. 23, 78). The motivation for claims 6, 19 is the same motivation as in claims 1, 15 above. 


As per claim 7, the combination of Hong and Moran discloses processing a subset of executable instructions of the set of executable instructions based at least in part on a randomization parameter (Hong: see par. 19, 30).


As per claim 8, the combination of Hong and Moran discloses wherein processing the set of executable instructions comprises: executing the set of executable instructions on one or more processors associated with the device (Hong: see par. 79).


As per claim 9, the combination of Hong and Moran discloses wherein the one or more processors comprise a variable length processor (Hong: see par. 18), or a very long instruction word processor, or a combination thereof. 


As per claim 10, the combination of Hong and Moran discloses wherein the slot instruction rule comprises an indication of one or more instruction types that are supported by a slot (Moran: see par. 23, 29). The motivation for claim 10 is the same motivation as in claim 1 above.
 

As per claim 11, the combination of Hong and Moran discloses wherein the parameter comprises a packet size parameter identifying a packet size of the instruction packet (Hong: see par. 71-72).
 


As per claim 14, Hong discloses an apparatus, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:  assign a set of executable instructions to an instruction packet based at least in part on a parameter associated with the instruction packet, each executable instruction of the set of executable instructions independent from other executable instructions of the set of executable instructions (…Address Space Layout Randomization (ASLR)…attempts through code layout randomization…see par. 19…separate position independent instructions from the rest of the code base and subdivide these relocatable instructions…see par. 30). Hong discloses selecting an order of the set of executable instructions in par. 56-57, but does not disclose select an order of the set of executable instructions based at least in part on a slot instruction rule associated with the device, each executable instruction of the set of executable instructions corresponding to a respective slot associated with a memory of the device; modify the order of the set of executable instructions in a memory hierarchy post pre-decode based at least in part on the slot instruction rule; and process the set of executable instructions of the instruction packet based at least in part on the modified order. However Moran discloses select an order of the set of executable instructions based at least in part on a slot instruction rule associated with the device, each executable instruction of the set of executable instructions corresponding to a respective slot associated with a memory of the device (…the memory stores code including a bootloader, a metadata header and an active firmware image…the active firmware image currently running on the device may be stored in an active image slot in the memory…the memory may also include a spare image slot for storing a replacement firmware image during a firmware update procedure…the bootloader is placed at an allocated start address…the bootloader is executed by the microcontroller each time the device boots…the metadata header contains information about the active firmware image…see par. 23-24, 29…the differential firmware update component receives the first and/or second ones of the first and second firmware portions for use in generating the output differential firmware update…the differential firmware update component may reorder code to improve spatial locality…see par. 79); modify the order of the set of executable instructions in a memory hierarchy post pre-decode based at least in part on the slot instruction rule (…firmware image is modified when the firmware is to be updated…see par. 25…first and second authorizing entities send a plurality of encrypted versions of a first and second firmware portion, respectively, to a firmware update service which provides the plurality of encrypted versions to a trusted execution environment…a characteristic data to be the first and second authorizing entities which is used to determine whether the trusted execution environment is authorized to generate differential firmware updates of the first and second firmware portions…if the trusted execution environment is authorized the first and second authorizing entities send a first and a second at least one key to the trusted execution environment which are used by a decryption component to decrypt the plurality of a first and second firmware portion…see par. 83); and process the set of executable instructions of the instruction packet based at least in part on the modified order (see par. 92). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Moran in Hong for including the above limitations because one ordinary skill in the art would recognize it would further improve managing firmware running on the devices and also improving the security of the firmware update process…see Moran, par. 3.
 


As per claim 20, Hong discloses an apparatus, comprising: means for assigning a set of executable instructions to an instruction packet based at least in part on a parameter associated with the instruction packet, each executable instruction of the set of executable instructions independent from other executable instructions of the set of executable instructions (…Address Space Layout Randomization (ASLR)…attempts through code layout randomization…see par. 19…separate position independent instructions from the rest of the code base and subdivide these relocatable instructions…see par. 30). Hong discloses selecting an order of the set of executable instructions in par. 56-57, but does not disclose means for selecting an order of the set of executable instructions based at least in part on a slot instruction rule associated with the device, each executable instruction of the set of executable instructions corresponding to a respective slot associated with a memory of the device; means for modifying the order of the set of executable instructions in a memory hierarchy post pre-decode based at least in part on the slot instruction rule; and means for processing the set of executable instructions of the instruction packet based at least in part on the modified order. However Moran discloses means for selecting an order of the set of executable instructions based at least in part on a slot instruction rule associated with the device, each executable instruction of the set of executable instructions corresponding to a respective slot associated with a memory of the device (…the memory stores code including a bootloader, a metadata header and an active firmware image…the active firmware image currently running on the device may be stored in an active image slot in the memory…the memory may also include a spare image slot for storing a replacement firmware image during a firmware update procedure…the bootloader is placed at an allocated start address…the bootloader is executed by the microcontroller each time the device boots…the metadata header contains information about the active firmware image…see par. 23-24, 29…the differential firmware update component receives the first and/or second ones of the first and second firmware portions for use in generating the output differential firmware update…the differential firmware update component may reorder code to improve spatial locality…see par. 79); means for modifying the order of the set of executable instructions in a memory hierarchy post pre-decode based at least in part on the slot instruction rule (…firmware image is modified when the firmware is to be updated…see par. 25…first and second authorizing entities send a plurality of encrypted versions of a first and second firmware portion, respectively, to a firmware update service which provides the plurality of encrypted versions to a trusted execution environment…a characteristic data to be the first and second authorizing entities which is used to determine whether the trusted execution environment is authorized to generate differential firmware updates of the first and second firmware portions…if the trusted execution environment is authorized the first and second authorizing entities send a first and a second at least one key to the trusted execution environment which are used by a decryption component to decrypt the plurality of a first and second firmware portion…see par. 83); and means for processing the set of executable instructions of the instruction packet based at least in part on the modified order (see par. 92). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Moran in Hong for including the above limitations because one ordinary skill in the art would recognize it would further improve managing firmware running on the devices and also improving the security of the firmware update process…see Moran, par. 3.



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (Pub. No. US 2020/0089502) in view of Moran et al (Pub. No. US 2022/0113960) as applied to claim 1 above and in further view of Glossner et al (Pub. No. US 2015/0220347).


As per claim 12, the combination of Hong and Moran does not explicitly disclose wherein the set of executable instructions comprise an absence of interlocked pipelined stages instructions. However Glossner discloses wherein the set of executable instructions comprises an absence of interlocked pipelined stages instructions (…to avoid hazard, the pipeline must be interlocked and thus stall…see par. 8). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Glossner in the combination of Hong and Moran for including the above limitations because one ordinary skill in the art would recognize it would further provide a processing device that minimizes unused clock cycles in the multithreaded processor…see Glossner, par. 21.

As per claim 13, the combination of Hong, Moran and Glossner discloses wherein the set of executable instructions comprises fewer executable instructions than a threshold number of executable instructions per instruction packet (Glossner: see par. 17). The motivation for claim 13 is the same motivation as in claim 12 above.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to techniques for instruction perturbation for improved device security.

Cui et al (Pat. No. US 10657262); “Method and Apparatus for Securing Embedded Device Firmware”;
-Teaches information storage mechanism might allow computer programs or other instructions or data to be loaded into computing component…see col.14 lines 4-15.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499